Citation Nr: 1308885	
Decision Date: 03/15/13    Archive Date: 03/25/13

DOCKET NO.  99-01 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for arthritis of the right arm.  

2.  Entitlement to service connection for arthritis of the right wrist. 

3.  Entitlement to service connection for arthritis of the right ankle. 

4.  Entitlement to service connection for residuals of a back injury.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

S.J. Janec, Counsel


INTRODUCTION

The Veteran served in the United States Army Reserve from November 1978 to March 1979 on active duty for training, and had regular periods of uncharacterized Reserve duty from July 1979 to February 1993.  He had no extended active duty. 

The appeal comes before the Board of Veterans' Appeals (Board) from a September 1998 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, that denied the benefits sought on appeal.  In June 2000, the Veteran testified before a Hearing Officer at the RO, and in April 2001 he testified at a Travel Board hearing before a Veterans Law Judge. 

The Board remanded the case in July 2001, September 2003, and March 2007, to further develop the claims.  In May 2009, the Board issued a decision denying the claims on appeal.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In August 2010, a Joint Motion for Remand requested that the Board's May 2009 decision be vacated and that all the appealed issues be remanded to the Board for action consistent with the Joint Motion.  In September 2010, the Court issued an Order directing compliance with the Joint Motion.  Subsequently, the Board remanded the claims for additional development in February 2011.  The RO continued the denial in a May 2012 supplemental statement of the case and the file was returned to the Board.  

In a June 2012 letter, the Board informed the Veteran that the Veterans Law Judge who conducted the April 2001 hearing was no longer with the Board and he was offered another hearing.  The Veteran responded that he wished to be scheduled for a videoconference hearing before a Veterans Law Judge.  In July 2012, the Board remanded the case to the RO so that such hearing could be scheduled.  A hearing was scheduled for the Veteran in January 2013.  However, the Veteran subsequently canceled his request for the videoconference hearing.  

The issue of entitlement to service connection for residuals of asbestos exposure has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The evidence preponderates against a finding that the Veteran's current arthritis of the right arm (shoulder) developed or permanently increased in severity during any period of service, to include any period of active duty for training (ACDUTRA) or inactive duty for training (INACDUTRA).  

2.  The evidence preponderates against a finding that the Veteran's current arthritis of the right wrist developed or permanently increased in severity during any period of service, to include any period of ACDUTRA or INACDUTRA.  

3.  The evidence preponderates against a finding that the Veteran's current arthritis of the right ankle developed or permanently increased in severity during any period of service, to include any period of ACDUTRA or INACDUTRA.  

4.  The evidence preponderates against a finding that the Veteran's current residuals of a back injury developed or permanently increased in severity during any period of service, to include any period of ACDUTRA or INACDUTRA.  


CONCLUSIONS OF LAW

1.  Arthritis of the right arm (shoulder) was not incurred in or aggravated by military service.  38 U.S.C.A. §§ 101, 1131, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.6, 3.159, 3.303 (2012).
2.  Arthritis of the right wrist was not incurred in or aggravated by military service.  38 U.S.C.A. §§ 101, 1131, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.6, 3.159, 3.303 (2012).

3.  Arthritis of the right ankle was not incurred in or aggravated by military service.  38 U.S.C.A. §§ 101, 1131, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.6, 3.159, 3.303 (2012).

4.  Residuals of back injury were not incurred in or aggravated by military service.  38 U.S.C.A. §§ 101, 1131, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.6, 3.159, 3.303 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. § 3.159 (2012); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

The RO issued VCAA notice letters including in July 2003, April 2007, March 2011, June 2011 and February 2012, and these letter were followed by de novo review of the appealed claims, including most recently by a supplemental statement of the case in May 2012.  The VCAA letters addressed the claims for service connection for arthritis of the right arm, right wrist, and right ankle, and for residuals of a low back injury, and effectively satisfied all notice requirements of the VCAA.  The letters informed of the evidence required to substantiate the claims for service connection.  They also advised the Veteran of what evidence VA would seek to provide and what evidence the Veteran was expected to provide, as well as how disability ratings and effective dates were assigned.  Also by these letters, the Veteran was requested to inform VA of any additional evidence pertinent to his claims.  He was informed that it was ultimately his responsibility to see that pertinent evidence not in Federal possession is obtained, and addressed the types of information that would be helpful in substantiating the claims, including in particular official records identifying dates of ACDUTRA or INACDUTRA, and information or evidence to support the claims from any independent sources.  

Notably, in the Joint Motion for Remand, the Board's prior decision was vacated so that VA could comply with the requirements of 38 C.F.R. § 3.159(e) regarding the duty to notify a claimant of the inability to obtain non-Federal records.  In the March 2011 letter, the RO specifically outlined the requirements of 38 C.F.R. § 3.159(e).  The Veteran had been informed throughout the course of his appeal that his all of his service treatment records were not available, and the Board and the RO made numerous attempts to obtain any outstanding records.  For example, in the July 2001, September 2003 and March 2007 remands, the Veteran was advised of the records that were missing and he was duly informed of the directives issued to the RO to attempt to obtain any outstanding records.  In an October 2007 letter, the RO specifically informed the Veteran that copies of his active duty for training and inactive duty training records were requested from the National Personnel Records Center (NPRC), and that he could submit any official records of the dates of his trainings in his possession.  Some additional records were received in response to that request.  In the Board's May 2009 decision, the efforts to obtain the Veteran's records were specifically detailed.  In the March 2011 letter, the RO informed the Veteran of other types of evidence that he could submit to substantiate his claims in lieu of service treatment records, including buddy statements, statements from military medical personnel, photographs, insurance examinations, police reports, etc.  He was also asked to submit copies of any records that he had in his possession.  In November 2010, in fact, he submitted copies of three service treatment records.  He did not submit any additional service treatment records in response to the March 2011 letter, or explain where he located the three that he submitted in November 2010.  He did identify additional private treatment records from William L. Pridgen, M.D., and the University Medical Center which were received in December 2011 and February 2012, respectively.  

VA has corrected the notice error outlined in the Joint Motion for Remand.  Presently, the Veteran has neither alleged nor demonstrated any additional prejudice with regard to the content or timing of the notices provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful or prejudicial falls upon the party attacking the agency determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and his representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what is necessary to substantiate a claim).  Additionally, the Veteran's actions in submitting additional service treatment reports in his possession demonstrate actual knowledge of what records VA was unable to obtain in conjunction with his appeal. 

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the most recent May 2012 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and as detailed above, VA has notified the appellant of any evidence that could not be obtained.  VA made multiple inquiries to official sources for confirmation of the Veteran's asserted injury or disability or aggravation of disability during periods of ACDUTRA and INACDUTRA, and in attempts to obtain exact dates of these service periods.  Ultimately, all exact dates of such service could not be obtained through official channels, despite repeated remands and repeated queries to official sources.  The Veteran was informed of these shortcomings, including by supplemental statements of the case, in the course of appeal.  Nevertheless, the Veteran's available service treatment records were reviewed and a VA examination was obtain in June 2008, with opinions obtained addressing etiology related to these periods of service.  Further attempts at development present no reasonable possibility of furthering the claims.  

As detailed above, in the course of the appeal the Board remanded the claims in July 2001, September 2003, and March 2007, for attempts at further development.  Repeated attempts were made to obtain records and information regarding the Veteran's service in the Reserve from the National Personnel Records Center (NPRC) and from the Army Board for Correction of Military Records, to which the NPRC reported the those Reserve records had been checked out.  The March 2007 remand requested that further attempts be made to obtain those records and information, which was done, with some copies of records pertaining to the Veteran's Reserve service obtained.  The March 2007 remand also requested the VA examination to address issues of development or aggravation of the claimed disorders during the Veteran's periods of service.  All this development was completed to the extent possible.  Records were also requested and obtained from the Social Security Administration. 

VA has obtained examinations with respect to the claims on appeal that include opinions.  Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).  Consequently, the Board concludes that the medical examinations are adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

The Veteran was afforded an April 2001 hearing before a Veterans Law Judge in furtherance of his claims.  He and his authorized representative also supported his claims with submitted written statements.  His request for an additional hearing was honored, but he subsequently withdrew his request and asked that the case be forwarded to the Board for appellate review.  Consequently, there is no indication that the Veteran desired to further address his claims but was denied an opportunity to do so.  

The Board observes that where, as in this case, some service treatment records or service personnel records are lost or presumed destroyed, the Board's obligation to explain its findings and to consider the benefit of the doubt rule is heightened.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board herein meets that heightened burden by noting in this case the RO's multiple efforts to obtain official records, and to obtain records or statements obtained from the Veteran, to substantiate his claims, and by noting the RO's appropriate process informing the Veteran of those efforts, requesting assistance of the Veteran, and the Board's readjudication herein in light of these efforts.  

Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Accordingly, the RO has substantially fulfilled the requirements of the Board's remands.  Only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998).  D'Aries v. Peake, 22 Vet. App. 97 (2008).  

Service Connection

Service connection may be granted for disability which is the result of disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131 (West 2002 & Supp. 2012); 38 C.F.R. § 3.303(a) (2012).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d) (2012).  

Active military, naval, or air service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A. §101(21), (24) (West 2002); 38 C.F.R. §3.6(a), (d) (2012).  ACDUTRA includes full- time duty in the Armed Forces performed by Reserves for training purposes.  38 C.F.R. §3.6(c)(1) (2012).  INACDUTRA is defined as duty other than full-time duty prescribed for Reserves or the National Guard of any state.  38 U.S.C.A. §101(23) (West 2002);38 C.F.R. § 3.6(d) (2012).  Therefore, service connection may be granted for disability resulting from disease or injury incurred or aggravated while performing ACDUTRA, or from injury incurred or aggravated while performing INACDUTRA.  38 U.S.C.A. §§101(24), 106, 1131 (West 2002).  The definition of active duty also includes any periods of INACDUTRA during which an individual becomes disabled or dies from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident that occurred during such training.  38 C.F.R. §3.6 (2012). See Paulson v. Brown, 7 Vet. App. 466, 470 (1995) (if claim relates to period of ACDUTRA, a disease or injury resulting in disability must have manifested itself during that period); Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991).  

To establish service connection for a disability, a claimant must submit (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  See Pond v. West, 12 Vet. App. 341, 346 (1999).  

Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability which may reasonably be observed by laypersons.  See 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  See also Robinson v. Shinseki, No. 2008-7096 (Fed. Cir. March 3, 2009) (confirming that, "in some cases, lay evidence will be competent and credible evidence of etiology").  

It is the responsibility of the Board to determine the probative weight to be ascribed as among multiple medical opinions in a case, and to state reasons or bases for favoring one opinion over another.  Winsett v. West, 11 Vet. App. 420, 424-25 (1998).  The probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  If all the evidence is in relative equipoise, the benefit of the doubt should be resolved in the claimant's favor, and the claim should be granted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  However, if the preponderance of the evidence is against the claim, the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

At his April 2001 hearing before a Veterans Law Judge, the Veteran conceded that he injured his back in an automobile accident in the course of civilian work, but that thereafter he was on doctor's orders not to lift anything over 25 pounds.  He added that subsequently, in Reserve training, he had to perform duties involving heavy lifting, including setting up tents and moving equipment, which aggravated his back condition.  

Other records and statements by the Veteran indicate that the Veteran's automobile injury when he injured his back was in 1987.  His service treatment records reflect that he was seen on a single occasion in May in the year following that automobile accident.  (The service treatment record does not provide a year for the treatment, though it lists a month, day, and time; but does specify that the Veteran had previously injured his back "last October.")  The service treatment records document the Veteran's report that his physician had placed him on a limited physical activity profile for "no lifting over 25 [pounds]" and included treatment with pain medication.  At the military treatment, the Veteran reported that he had awakened with his back hurting, following work the day prior helping to set up tents.  The military examiner found tenderness over T-4 and L-5, diagnosed "High and Low Back Pain," and prescribed Motrin and a return to duty.  

Thus, the treating military examiner diagnosed nothing more severe than a symptom of back pain.  There are no further records of treatment in Reserve duty for back disability, and the Veteran has not alleged any other incidents causing aggravation of his back in the course of Reserve activities.  Similarly, there are no service treatment or examination records evidencing disabilities of the right shoulder, wrist, or ankle.  In November 2010, the Veteran submitted three service treatment records dated from December 1978 to February 1979.  The Veteran was seen in January 1979 for complaints of pain in his right foot for the past two weeks.  There was limited range of motion and a small amount of swelling and pinpoint pain.  The assessment was rule out march fracture.  A radiographic report noted X-rays were taken of the right foot (not ankle) to rule out a march fracture.  The conclusion was that there were no radiographic abnormalities. 

A September 1998 private medical record noted that the Veteran reported a long-standing history of arthritis in all joints since 1978.  However, there are no clinical records supporting this history.  Hence, it is of limited probative value.  In a June 2000 record, the Veteran was seen and noted to have a history of chronic pain and arthritis.  He presented with a three-day pain in his right shoulder and right back.  He denied any history of trauma or any type of repetitive overuse.  An October 2004 treatment record noted that the Veteran was seen for back pain that originated from an accident about 15 years prior.  In a March 2008 report, the Veteran reported elbow pain for the past several months.  

The Veteran underwent VA examinations in March 2003 and April 2004.  At the March 2003 VA examination, the Veteran reported back pain that radiated to both legs down to his toes.  He also reported flare-ups with bending activity.  The examiner noted a history of the automobile accident in August 1987.  However, the Veteran then provided an apparently misleading account to the examiner, saying that he was in uniform at the time of the automobile accident and working at a military base, and that he was given a limited duty profile for almost a year.  These terms of art "in uniform" and "limited duty profile" might suggest active duty or at least ACDUTRA at the time of the automobile accident.  However, at the April 2001 hearing the Veteran conceded that while he was working at a military base at the time, he was a civilian working as a custodian.  Thus, while he may have been "in uniform" this was apparently the uniform of a civilian custodian, not that of a soldier.  The "limited duty" the Veteran referred to was apparently a doctor's instructions not to perform heavy work, which the Veteran conceded at the April 2001 hearing, and which is reflected in the apparent April 1988 military treatment record detailed above.  

At the March 2003 examination, the Veteran alleged spraining his back again in 1992 in the course of unloading heavy equipment during 17 days of ACDUTRA.  However, his service treatment records do not reflect any such ACDUTRA injury.  The March 2003 VA examiner assessed chronic low back pain radiating to the legs, but with normal X-rays and EMG, and no cause found for the condition.  The examiner noted that the Veteran had multiple evaluations including from 1993, and concluded injuries prior to 1988 were minor, with no change in the Veteran's profile.  Apparently, the physician was under the misleading impression that the automobile accident in 1987 was in the course of military service, and it was this injury that he was to address as a cause of the Veteran's low back disorder.  As that is not the case, the opinion provided by the March 2003 VA examiner is of little probative value.  

The Veteran was afforded another VA examination in December 2004 including to address his back disorder claim.  It appears that that examiner also did not recognize that the 1987 automobile accident did not occur while on active or inactive duty.   That examiner noted that the Veteran had periodic physical examinations in 1989 and 1992 in which no back disability was found.  On that basis, the physician concluded that a back injury was "not at least as likely as not related to injury during a period of military duty."  That examiner provided the same opinion for the Veteran's claimed right arm, wrist, and ankle conditions, based on the 1989 and 1992 examinations showing no disabilities, and also based on noted medical findings, including of a history of carpal tunnel syndrome status post multiple surgeries not shown to be related to service, and current X-ray examinations showing no objective findings of disease of either ankle.

The Veteran was afforded a further VA examination in June 2008, to address questions of current disability of the right shoulder, right wrist, right ankle, and low back, and etiology of these as related to treatment within service treatment records.  

That examiner reviewed the claims file and provided opinions based on an accurate review and thorough clinical examination of the Veteran.  As such, the Board has accorded this opinion significant probative value.  See Winsett v. West, 11 Vet. App. 420, 424-25 (1998); Bloom v. West, 12 Vet. App. 185, 187 (1999).  The examiner noted that the Veteran reported injury to the right shoulder in a motor vehicle accident in 1987 with nerve damage, with pain over the right shoulder and right elbow, and persistence of daily pain since that time, with exacerbations, treated with medication.  The Veteran also reported injury to the right wrist in a motor vehicle accident in 1987, with all the fingers hurting since that time despite the absence of injury to the fingers in that accident.  He reported intermittent pain exacerbated by various hand activities and treated with medications.  He further reported a history of arthritis of the right ankle with onset in service in basic training when he suffered a twisting injury to the ankle.  He reported ongoing intermittent pain in the ankle, treated with medication.  

The Veteran reported at that examination that in a motor vehicle accident during a drill in 1987 he had been struck on the side by another vehicle, and suffered injury to the upper and lower back, right arm, right wrist, and right ankle, although with negative X-rays.  The Board notes that there is no corroboration within the evidentiary record of this contention of an accident "during a drill" or otherwise of an accident during service causing injury to the asserted affected parts. 

The June 2008 examiner noted a history of various surgeries.  The Veteran underwent left wrist carpal tunnel surgery in 1992, and right wrist carpal tunnel surgery as well as repeat left wrist carpal tunnel surgery in 1994.  He underwent trigger finger release surgery in 1995 for the index, ring, and middle fingers of both hands.  In 1996 he underwent three trigger finger releases for the right hand, one for the left.  In 1997 he had a second right carpal tunnel surgery.  

Upon examination, the June 2008 examiner found stiffness and weakness on the right involving the right shoulder, arm, elbow, wrist, and ankle.  Moderate flare-ups were noted to occur weekly, lasting hours, with the Veteran's report of a 50-percent increase in symptoms during these flare-ups.  The examiner noted range of motion of affected joints at this examination, but these findings are ultimately not pertinent to the Veteran's claims for service connection herein adjudicated.  X-rays were reviewed showing no evidence of acute injury or significant degenerative disease in the right shoulder, mild degenerative disease without evidence of acute injury in the right elbow, a normal study for the right wrist, and a suggestion of soft tissue swelling in the right ankle without underlying osseous abnormality.  

The June 2008 examiner found only minimal degenerative changes in the right shoulder and insufficient evidence to support an acute diagnosis, but nonetheless assessed significant occupational effects related to this arthritis.  The examiner noted that X-rays of the right wrist were negative for degenerative changes, and assessed mild right median neuropathy at the carpal tunnel with significant occupational effects.  The examiner assessed right ankle pain with edema, with insufficient evidence of a joint abnormality, though with significant occupational effects 

The June 2008 examiner opined that it was not at least as likely as not (i.e., a probability of less than 50 percent) that the Veteran's right shoulder disorder developed or was aggravated during military service or that it was otherwise causally related to service.  The examiner noted, pertinently, that service treatment records showed no documentation of a right arm (or shoulder) disorder.  

The June 2008 examiner also opined that it was not at least as likely as not (probability less than 50 percent) that the Veteran's right wrist disorder developed or was aggravated during military service or that it was otherwise causally related to service.  The examiner noted, pertinently, that service treatment records showed no documentation of a right wrist disorder.  

The June 2008 examiner also opined that it was not at least as likely as not (probability less than 50 percent) that the Veteran's right ankle disorder developed or was aggravated during military service or that it was otherwise causally related to service.  The examiner noted, pertinently, that the service treatment records did not support a right ankle disorder related to a period of Reserve service.  

The June 2008 examiner also evaluated the Veteran's back to address questions of current disability and etiology as related to documented treatment within service treatment records.  The Veteran reported having low back and neck pain since a motor vehicle accident in 1987.  The Veteran provided a narrative of working at the Reserve center in the supply room that day, coming to work at 7:30 am, leaving the center at 8:45 am and heading downtown in his personal car, whereupon being hit on the passenger side, and then driving to the emergency room at "DCH" in Tuscaloosa, Alabama.  He reported then having X-rays, being given pain medication, and being released to work on light duty for five days.  He reported then returning to the Reserve center and being released from duty that day, and seeing a chiropractor the next day and every two weeks for over a year thereafter.  He reported having returned to work at the Reserve center, but said he was told that he had spondylosis and that the motor vehicle accident in 1987 had made his back worse.  However, the Board again notes that there is no corroboration of any such association, temporal or otherwise, between any period of Reserve service and the automobile accident in 1987.  

Also at the June 2008 examination, the Veteran reported that his usual occupation was mechanic but that had been unemployed since 1994 due to back pain and pain in the hands.  

The June 2008 examiner assessed a spondylolytic defect of the pars interarticulars causing chronic low back pain, as evidence by abnormal X-rays of the lumbar spine, with normal electrodiagnostic findings of the lower extremities.  (The June 2008 examiner also assessed that the Veteran's neck disorder with chronic neck pain was not supported by X-ray findings, because X-rays of the cervical spine were normal, and concluded that the Veteran's claimed neck disorder was not due to the military duty period or otherwise related to service.  However, a claim for a neck disorder is not the subject of the current appeal.)

It is true that the June 2008 VA examiner, like prior examiners, failed to differentiate the Veteran's civilian role at the Reserve center from his periods of ACDUTRA or INADUTRA.  However, that does not affect the determination herein, because that examiner considered the evidence in a light more favorable to the Veteran than was reflected by the evidentiary record, and yet still concluded that the claimed conditions were unrelated to the Veteran's Reserve service, principally based on the absence of documentation of any Reserve-related treatment for the claimed conditions or the absence of any indication in service treatment records of development or aggravation of disability of the claimed parts.  

The Veteran was afforded a fourth VA examination in July 2011.  The Veteran provided a history of injuring his right arm, wrist, and low back during military service.  He recalled that he was told he had arthritis in his ankle and that he was put on crutches before going back to full duty.  The examiner noted that the Veteran's claims file was reviewed in conjunction with the examination.  The examiner concluded that it was at least as likely as not that the Veteran's arthritis of the right wrist, right arm, right ankle, and the residuals of a back injury were caused by or a result of the Veteran's military service.  He explained that "[a]thletes and people who have jobs that require doing repetitive motion, such as landscaping, typing or machine operating, have a higher risk of developing [osteoarthritis] due to injury and increase stress on certain joints."  However, the Board finds that this opinion also lacks probative value because it was based on an inaccurate factual history - a history that is not corroborated by the contemporaneous clinical records in the file.  See LeShore v. Brown, 8 Vet. App. 406 (1995) (a mere transcription of lay history, unenhanced by any additional medical comment by the transcriber, does not become competent medical evidence merely because the transcriber is a medical professional.).  Notably, the service treatment report in the record that the Veteran submitted showed that there was no radiographic evidence of arthritis in his right foot, and he injured his back during an automobile accident when he was not on active duty.  Additionally, the service treatment reports do not document any injuries to the wrist or arm.  

In sum, the Board finds that the most probative evidence in the file demonstrates that the Veteran's currently manifest disabilities of the right arm, right wrist, right ankle, and back were not incurred or aggravated during his active military service.  Hence, service connection is not warranted.  

While the present adjudication of the Veteran's claims is imperfect due to the apparent incapacity of the Veteran's Reserve authorities or other official sources to identify all the precise dates of the Veteran's periods of INACDUTRA or ACDUTRA, there is nonetheless a sufficient absence of evidence of the claimed disabilities proximate in time to the Veteran's period of Reserve membership - as was in essence the finding of the June 2008 VA examiner - that the preponderance of the evidence is herein satisfactorily found to weigh against the Veteran's claims for service connection for right arm (shoulder) arthritis, right wrist arthritis, right ankle arthritis, and residuals of back injury, on the basis of either causation or aggravation.  38 C.F.R. § 3.303.  

While the Board notes the Veteran's contentions of aggravation during reserve duties of his prior injury to his back, there is simply no contemporaneous treatment evidence to support aggravation, with but a single record of complaint of back pain on a single day in May (the year is not specified in that record).  The Veteran's perceptions of varying levels of pain either before or after reserve service are inadequate to establish such causation.  While the Veteran's statements are recognized as evidence of such lay-observable effects as pain or disability at any given time, such questions of causation are medical in nature, and beyond the knowledge of a lay person in the absence of a clear incidence of injury in service (such as, for example, falling from a ladder and fracturing a bone), which the Veteran has not alleged in this case.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Finally, the Board observes that the Veteran has not established any period of active duty on which may be based service connection for arthritis of any joint on a presumptive basis.  See 38 C.F.R. §§ 3.6, 3.307, 3.309 (a) (2012).  

Because the preponderance of the evidence is against the claims, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, the claims for service connection for arthritis of the right arm, arthritis of the right wrist, arthritis of the right ankle and residuals of a back injury are denied.  



ORDER

Service connection for arthritis of the right arm (shoulder) is denied. 

Service connection for arthritis of the right wrist is denied. 

Service connection for arthritis of the right ankle is denied. 

Service connection for residuals of a back injury is denied. 



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


